IN THE UNITED STA'I`ES DISTRICT COURT
FOR TI-IE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
QC INFUSION, lNC. d/b/a
QUEEN CITY HEMP,
Case No. 2:19-cv-»10‘74
Plalntll`f,
JUDGE ALGENON L. MARBLEY
v.
. Magistratc Judgc Jolson
STATE OF OI-IIO BOARD OF :
PHARMACY; :
OHIO DEPARTMENT :
OF AGRICULTURE, :
and :
DAVE YOST, :
in his official capacity as '
Ohio Attorncy Gencral,
Defcodants. :
OPINION & ORDER

This matter comes before the Court on Defendants’ Motion to Dismiss. For the reasons

below, Defendants’ Motion is GRANTED and this case is hereby DISMISSED.
I. Backgronnd

Plaintifl` QC is a foreign corporation, organized under the laws of Delaware and with
its principal place of business in Cincinnati, doing business in Ohio under the name “Queen
City Hemp.” (ECF No. l at 1 3). Defendants are agencies of the State of Ohio and the
Attomey General (“AG”) of Ohio, (ECF No. l a11|1|5, 6). The Complaint notes the “Ohio AG
is the chief law officer for the State of Ohio and is named as a nominal defendant in his

official capacity because this action seeks a declaratory judgment relating to sections of the

Ohio Revised Code.” (ECF No. l at 1 6). Plaintiff brought this action pursuant to the Federal
Declaratory Judginent Act (“DJA”), 28 U.S.C. § 2201, and requests that this Court “declare
the rights and other legal relations of the parties.” (ECF No. l at 1[ 7). ln addition to the
Complairit, Plaintifl` filed a Motion for Preliminary Injunction. (ECF No. 8). Defendants filed
a Motion to Dismiss. (ECF No. 10). This Court scheduled a hearing on the request for a
preliminary injunction for May 2, 2019. But, finding it lacks the jurisdiction to hear this case,
this Court hereby enters this order instead. Accordingly, the hearing is cancelled.
II. Standard of Review

Before a court may determine whether a plaintiff has failed to state a claim upon
which relief may be granted, it must first decide whether it has subject matter j urisdiction.
City ofHeaIth, Ohio v. Ash!and Ot'l, Inc., 834 F.Supp. 971, 975 (S.D. Ohio 1993). Rule
l2(b)(l) provides that the defendant may file a motion to dismiss based on a “lack of
jurisdiction over the subject matter.” Fed. R. Civ. P. l2(b)(l). The plaintiff has the burden of
proving jurisdiction when subject matter jurisdiction is challenged. Rogers v. Stratton Indus.,
798 F.2d 913, 915 (6th Cir. 1986). ln reviewing a factual attack on subject matter jurisdiction
under Rule 12(b)(l) no “presumptive truthfulness attaches to plaintiffs allegations, and the
existence of disputed material facts will not preclude the trial court ii'om evaluating for itself
the merits of jurisdictional claims.” RM! Ti‘tam`um Ca. v. Westinghouse Elec. Corp., 78 F.3d
1125, 1134 (6th Cir. 1996). The court may allow “aff°idavits, documents and even a limited
evidentiary hearing to resolve disputed jurisdictional facts.” Ohi'o Nat 'l Li_'flz Iris. Co. v.
Um°red Srares, 922 F.2d 320, 325 (6th Cir. 1990).

The Court may dismiss a cause of action under Federal Rule of Civil Procedure

12(b)(6) for “failure to state a claim upon which relief can be granted.” Such a motion “is a

2

test of the plaintiffs cause of action as stated in the complaint, not a challenge to the
plaintiffs factual allegations.” Go!den v. City of Columbus, 404 F.3d 950, 958-59 (6th Cir.
2005). The Court must construe the complaint in the light most favorable to the non-moving
party. Totaf Beneft`ts Plannt‘ng Agency, Inc. v. Anthem Blue Cross & Blue Shield, 552 F.3d
430, 434 (6th Cir. 2008). The Court is not required, however, to accept as true mere legal
conclusions unsupported by factual allegations Ashcrofi v. !qbal, 556 U.S. 662 (2009).
Althougb liberal, Rule 12(b)(6) requires more than bare assertions of legal conclusions
A!Iard v. Weitzman, 991 F.2d 1236, 1240 (6th Cir. 1993) (citation omitted). Generally, a
complaint must contain a “short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a)(2). In short, a complaint’s factual allegations “must be
enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twomb{v, 550
U.S. 544, 555 (2007). lt must contain “enough facts to state a claim to relief that is plausible
on its face.” Id. at 570.
lII. Aoalysis

Defendants first argue Plaintiifs Complaint must be dismissed for lack of subject
matter jurisdiction. Plaintiff requests declaratory judgment pursuant to a federal statute, but
the relief they request is a determination of their rights under the Ohio Revised Code.
Plaintiff requests this Court interpret Ohio law and determine the status of 'I`HC and hemp
under Ohio’s controlled substances laws. (ECF No. 8 at 10-21).

This Court lacks subject matter jurisdiction to hear this case because it does not
present a federal question. It is “well-settled law” that the Declaratory Judgment Act does not
“serve as a basis for federal subject matter jurisdiction.” Heydon v. Medt`a()ne ofSoutheas!

Michi'gan, Inc., 327 F.3d 446, 470 (6th Cir. 2003). The Supreme Court has explained that this
3

is because the DJA does not expand federal jurisdiction, and parties must have a separate
basis for jurisdiction to be in federal court. Skelly Oil Co. v. Phillips Pe!roleum Co., 339 U.S.
667, 671 (1950). The DJA is “procedural only.” Id. (citing Aetna Lr'j?z !ns. Co. ofHary"ord,
Conn. v. Haworth, 300 U.S. 227, 240 (1937)). The DJA only created a new type of relief
which federal courts could offer, but it did not “give right of entrance to federal courts."
Skeliy Oil, 339 U.S. at 671. A plaintiff may not bootstrap their complaint to the DJA to create
a federal question; rather, subject matter jurisdiction must be present on the face of the well-
pleaded complaint. Id. at 672.

Neither is this a case where a “state-law claim necessarily raise[s] a stated federal
issue, actually disputed and substantial, which a federal forum may entertain without
disturbing any congressionally approved balance of federal and state judicial
responsibilities.” Grable & Sons Metal Prods., lnc. v. Darue Eng ’g & Mfg., 545 U.S. 308,
314 (2005). The only federal law so raised in Plaintiff’s complaint is the DJA. As a result,
this Court lacks subject matter jurisdiction to hear this case.

Defendants next argue this case is barred by the Eleventh Amendment because a state
may not be sued in federal court without its consent, unless Congress has abrogated its
immunity. The Eleventh Amendment states: “'I`he Judicial power of the United States shall
not be construed to extend to any suit in law or equity, commenced or prosecuted against one
of the United States by Citizens of another State, or Citizens or Subjects of any Foreign
State." U. S. CONST. AMEND. XI. The Supreme Court has construed the Eleventh Amendment
to determine that “federal jurisdiction over suits against unconsenting States was not
contemplated by the Constitution when establishing the judicial power of the United States.”

Pennhurst State Schoo! & Hosp. v. Halderman, 465 U.S. 89, 98 (1984). (intemal quotation
4

omitted). This principle of sovereign immunity limits the federal judicial power. !d. A
lengthy history and long-standing Supreme Court precedent thus “establish that an
unconsenting State is immune li'om suits brought in federal courts by her own citizens as
well as by citizens of another state.” Id. at 100.

Plaintitfs may plead around sovereign immunity by naming a state official in her
official capacity, but “it is plain that such officer must have some connection with the
enforcement of the [chalienged] act.” Ex Parre Young, 209 U.S. 123, 157 (1908). Plaintif`fs
here acknowledge AG Yost is a “nominal defendant,” named only because he is the “chief
law officer for the State of Ohio” and Plaintiff seeks declaratory judgment “relating to
sections of the Ohio Revised Code.” (ECF No. l at 1[ 6).

But courts have not read Young expansively. Young only “abrogates a state official’s
Eleventh Amendment immunity when a suit challenges the constitutionality of a state
official’s action.“ Chi`ldren ’s Hea!thcare is a Legal Dutj), Inc. v. De!ers, 92 F.3d 1412, 1415
(6th Cir. 1996) (emphasis in original). A prosecutor or other law enforcement official may
not be named as a defendant simply because of their title, because a general “authority to
enforce the laws of the state is not sufficient to make government officials the proper parties
to litigation challenging the law.” Id. at 1416 (citing Isr Wes!co Corp. v. School Dt'st. of
Phr°ladelphi°n, 6 F.3d 108, 113 (3d Cir. 1993)).

The state agency defendants may not be sued in this Court because of the Eleventh
Amendment, and naming the Attomey General as a “nominal defendant” fails to meet the
narrow exception to sovereign immunity set forth in Ex Parre Young. As a result, Plaintiff's

complaint must be dismissed

IV. Conclusion
Plaintifi`s complaint is barred by the Eleventh Amendrnent and does not satisfy the
pleading requirements of the narrow Ex Par!e Young exception Further, because the DJA
does not create an independent federal question, this Court lacks subject matter jurisdiction
to consider this case. As a result, Defendants’ Motion is GRANTED and this case is

DISMISSED.

IT IS SO ORDERED.

s/Algenon L. Marbley
ALGENON L. MARBLEY

UNlTED STATES DISTRICT JUDGE
DATED: Aprll 30, 2019

